Smith, J.,
delivered the opinion of the court.
Appellant’s board of aldermen having declared by resolution that the construction of a sidewalk adjacent to appellee’s property was necessary, she was in due course served with a written notice directing her to construct this sidewalk within twenty days, or appear before this board, and show cause why appellant should not construct it at her expense. About two months thereafter appellee obtained from the city the necessary permit to construct this sidewalk, the plans and specifications therefor, and, complying with this resolution directing her so to do, constructed it. Her property being damaged by reason of the fact that the grade of the street, to which the sidewalk was conformed, had been raised by appellant, she filed her suit in the court below seeking the recovery thereof, and from a judgment in her favor this appeal is taken. After the sidewalk was constructed, it became necessary for appellee to raise the grade of her lot to conform thereto, which necessitated raising the houses situated thereon. Part of the damage claimed by her was the expense incurred in raising these houses. Appellant introduced evidence tending to show that the grade of the street along which this sidewalk was constructed, and to which it was necessarily made to conform, was established by appellant several years prior to the building of appellee’s house.
*564It is contended by counsel for appellant that tlie judgment of tlie court below should be reversed for two reasons: First. That the city by simply passing a resolution declaring the sidewalks necessary and by issuing the citation to the owner did not make itself liable for damages done by the owner herself in afterwards raising the grade and constructing the sidewalk. Second. That the appellee by constructing her houses after the grade had been established did so at her own peril, for she placed the houses below the grade thus established.
With reference to the first proposition, it,will be sufficient to say that in constructing the sidewalk appellee was simply obeying, as by law it was her duty so to do, the resolution declaring the construction thereof necessary, and consequently, having acted under compulsion, she did not waive her right to be compensated for any damage that might be thereby caused to her property. That the sidewalk was constructed after the expiration of the twenty days in which she was directed to either construct it, or appear before the appellant’s board of aldermen and show cause why appellant should not" construct it at her expense, is immaterial. The effect of non-action on her part until after the expiration of the twenty days was simply to give the city the right to build the sidewalk at her expense in the event she continued to delay building it herself.
The second question raised by counsel is not presented to us by this record, for the reason that at appellant’s request the court below charged the jury as follows: ‘ ‘ The court instructs the jury -for the defendant that, if you believe from the evidence that there was a known and established grade on West and Hamilton streets before plaintiff built her houses on said streets and that ■the sidewalks in question were built on said grade, then it was negligence of, plaintiff in not building her houses high enough to correspond with said grade, and in such *565case she is not entitled to anything in the way of damages for afterwards raising her houses to the level of such established grade.” Affirmed.